Citation Nr: 0311097	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  94-02 221A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1989 to 
October 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 rating decision of the 
Los Angeles, California RO that, in pertinent part, denied 
the veteran's petition to reopen a previously denied claim of 
service connection for a right knee disability.  Pursuant to 
a January 1998 request by the veteran, her claims folder was 
transferred to the RO in Winston-Salem, North Carolina in May 
1998.

This case was previously before the Board in November 1998.  
In its November 1998 decision, the Board determined that the 
veteran had not submitted new and material evidence 
sufficient to reopen a previously denied claim of service 
connection for a right knee disability, last denied in April 
1992 and not appealed.  See 38 U.S.C.A. § 5108 (West 2002).  
The veteran challenged the Board's November 1998 decision 
before the United States Court of Appeals for Veterans Claims 
(Court).  Although the record reflects that the Court 
affirmed the Board's decision in September 2000, the Court, 
on its own motion, withdrew its affirmance in March 2001 
following the passage of the Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).

This case was returned to the Board, and in a February 2002 
decision, the Board determined that the veteran had not 
submitted new and material evidence sufficient to reopen the 
previously denied claim of service connection for a right 
knee disability.  Thereafter, the veteran again appealed to 
the Court.  In December 2002, the veteran's representative 
and VA General Counsel filed a joint motion to vacate the 
Board's February 2002 decision.  The parties argued, in part, 
that VA had failed to fulfill its duty to notify as required 
under the VCAA.  See 38 U.S.C.A. § 5103(a) (West 2002); 66 
Fed. Reg. 45,620, 45,630 (2002) (codified at 38 C.F.R. 
§ 3.159(b) (2002)); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (the amended "duty to notify" requires VA 
to notify a claimant of which portion of the information and 
evidence, if any, is to be provided by the claimant and which 
portion, if any, will be obtained by VA on behalf of the 
claimant.)  In January 2003, the Court vacated the Board's 
decision in accordance with the joint motion, and remanded 
the case to the Board for further action.  

It should also be noted that an application to reopen a claim 
of service connection for left knee disability was developed 
for appellate review; however, the veteran withdrew her left 
knee claim at the June 1994 RO hearing.  As such, the left 
knee claim is no longer before the Board.  See 68 Fed. Reg. 
13235-36 (to be codified at 38 C.F.R. § 20.204).   


FINDINGS OF FACT

1.  By rating action in April 1992, the RO denied a claim of 
entitlement to service connection for a right knee 
disability.  The veteran was notified of this denial by 
letter in May 1992, but she did not perfect an appeal 
therefrom.

2.  Additional evidence received since the April 1992 RO 
denial is more than merely cumulative and is so significant 
that it must be considered in order to decide the merits of 
the veteran's claim of service connection for a right knee 
disability.


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection for a right knee 
disability has been submitted.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the veteran reported in her October 
1993 notice of disagreement (NOD) that she had never received 
a copy of the RO's notification letter relative to the 
initial denial of her claim.  The record reveals in this 
regard that, although the veteran's claim was originally 
denied by letter forwarded to her in January 1992 at her last 
known address, the January 1992 letter was not addressed with 
a "care of" third party annotation.  Upon discovery of this 
omission, the letter was re-sent in May 1992 with the 
appropriate third party annotation.  There is no indication 
that the letters sent to the veteran in May 1992 were 
returned as undelivered.

Because these letters have not been returned as undelivered, 
there is a presumption that the veteran received them, in the 
absence of clear evidence to the contrary.  See Leonard v. 
Brown, 10 Vet. App. 315, 316 (1997); YT v. Brown, 9 Vet. App. 
195, 199 (1996); Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992).  While the Ashley case dealt with regularity of 
procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 
271 (1994), the Court applied this presumption of regularity 
to procedures at the RO.  In this case, no clear evidence to 
the contrary has been presented with which to rebut the 
presumption of regularity.  The veteran's contention, 
standing alone, does not suffice.  Consequently, there is no 
basis for finding that the RO's notice was defective or that 
the letters were not received by the veteran.

The Board further notes upon this review that in a February 
1999 motion for reconsideration of the Board's November 1998 
decision, the veteran argued that a Statement in Support of 
Claim, submitted in June 1992, should be interpreted as a 
NOD, thus rendering the April 1992 decision not final.

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a notice of disagreement.  While special wording 
is not required, the notice of disagreement must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  If the 
agency of original jurisdiction gave notice that adjudicative 
determinations were made on several issues at the same time, 
the specific determinations with which the claimant disagrees 
must be identified.  For example, if service connection was 
denied for two disabilities and the claimant wishes to appeal 
the denial of service connection with respect to only one of 
the disabilities, the NOD must make that clear.  38 C.F.R. 
§ 20.201 (2002).

The Board finds that the veteran's June 1992 communication 
does not constitute a NOD.  The veteran did not express 
disagreement with the RO's April 1992 decision.  Instead, she 
sought to have the RO schedule her for a VA medical 
examination, and reported that she had moved to a new 
address.  Such statements do not constitute an expression of 
disagreement.  Implicit in her request for an examination is 
her intent to pursue a claim, but this is not the same as an 
expression of disagreement with what the RO had done to that 
point.  Such a request by the claimant might also be 
reasonably interpreted as a recognition on the claimant's 
part that the evidence was, as the RO had indicated in its 
April 1992 decision, insufficient to grant the claim.  In 
this regard, the Board points out that the veteran also did 
not indicate a desire to contest the result.  Furthermore, 
the Board notes that several issues were addressed in the 
April 1992 rating decision; in her June 1992 statement, the 
veteran did not indicate the specific determination with 
which there was claimed disagreement.  Consequently, the 
Board finds that the June 1992 communication did not meet the 
requirements for a NOD to the April 1992 rating decision.  
38 C.F.R. § 20.201.  Accordingly, the April 1992 decision is 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.302, 20.1103 (2002).

As the April 1992 RO rating decision is deemed to be final, 
see 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302, 20.1103, 
the veteran's claim may now be reopened only if new and 
material evidence has been submitted since the last final 
disallowance.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (a) (2001); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

The Board must address the issue of whether new and material 
evidence has been submitted in the first instance because it 
determines the Board's jurisdiction to reach the underlying 
claim and to adjudicate the claim de novo.  See Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 
(Fed. Cir. 1996).  Once the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in this regard is irrelevant.  
Barnett, 83 F.3d at 1383.  Further analysis, beyond the 
evaluation of whether the evidence submitted in the effort to 
reopen is new and material, is neither required nor 
permitted.  Id. at 1384.  Any finding entered when new and 
material evidence has not been submitted "is a legal 
nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
(applying an identical analysis to claims previously and 
finally denied, whether by the Board or the RO).

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. 
§ 3.156(a).  Under that regulation, effective for claims 
filed prior to August 29, 2001, new and material evidence is 
defined as follows:  

[E]vidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

38 C.F.R. § 3.156(a); cf. Duty to Assist, 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.156(a) (2002)) (new and material evidence is 
defined differently for claims filed on or after August 29, 
2001).  As the veteran's claim to reopen was filed prior to 
August 2001, her claim will be adjudicated accordingly. 

As indicated above, the veteran's original claim of 
entitlement to service connection for a right knee disability 
was denied in an April 1992 rating decision as the RO 
determined that the claims file did not contain evidence of 
chronic right knee pathology.  In reaching its decision, the 
RO noted that the veteran had failed to report for a 
scheduled VA examination, and denied service connection for a 
right knee disability.  

The Board has reviewed the evidence associated with the 
claims folder since the April 1992 RO denial and finds that 
new and material evidence has been received to reopen the 
previously denied claim.  

The evidence available at the time of the April 1992 RO 
denial included the veteran's report of separation from the 
Armed Forces that reflects that she was discharged with 
severance pay in October 1991 due to physical disability.

The veteran's service medical records dated from 1989 to 1991 
reflect several occasions in which the veteran complained of 
right knee pain, particularly when she was standing, running, 
exercising, or walking up stairs.  In addition, the veteran 
complained of locking in her right knee as well as pain 
radiating up and down her right leg.  The records from these 
treatment sessions also show that the veteran had swelling, 
tenderness, and redness of her right knee.  Patellofemoral 
syndrome of the right knee, iliotibial band syndrome, and 
lateral collateral ligament strain were diagnosed. 
Radiographic studies taken of the veteran's right knee in May 
1989 were within normal limits.  Magnetic resonance imaging 
completed on the veteran's right knee in April 1990 showed a 
Class II signal in the posterior limb of her medial meniscus, 
but no evidence of a meniscal tear.

The veteran underwent a service department medical board 
evaluation in June 1991. The medical board noted that the 
veteran had a long history of right knee pain, and 


had had multiple orthopedic examinations over the course of 
her two years of military service.  She was noted to be 
unable to perform prolonged standing, walking, marching, 
running, or physical fitness testing.  The medical board 
reported that contemporaneous clinical examination revealed 
the veteran's right knee had full range of motion, and no 
evidence of ligamentous instability on anterior drawer or on 
varus and valgus stress testing.  There was tenderness of the 
patella with palpation, slight lateral riding of the patella, 
and crepitus located retropatellarly, but no effusion was 
noted. Radiographic examination showed no evidence of a 
fracture, dislocation, or subluxation. A diagnosis of right 
knee patellofemoral syndrome was given.

The medical board found that the veteran was unable to 
perform full and unrestricted duty consistent with her 
responsibilities of service, and that she be referred to the 
Central Physical Evaluation Board.  In the interim, the 
medical board recommended that the veteran be assigned duties 
not involving prolonged standing, walking, marking, running, 
or physical testing.

Private medical records dated in June 1991 indicate that the 
veteran was seen by a private physician for examination and 
treatment of injuries sustained in a motor vehicle accident 
which had occurred several days after the medical board had 
convened.  At that time, the veteran informed the physician 
that she had sustained a torn lateral collateral ligament of 
her right knee as a result of a running incident which had 
occurred two years earlier.  It was noted that the right knee 
injury had healed without further incident and had caused no 
recent disability.

The evidence obtained in connection with the veteran's 
current attempt to reopen includes, of particular interest, a 
private treatment note dated in March 2003 and an April 2003 
statement from the veteran's private physician, Robert B. 
Boswell, M.D., which were received by the Board in May 2003.  
In the March 2003 treatment note, Dr. Boswell diagnosed the 
veteran with right patellofemoral pain syndrome or 
chondromalacia of the right patella with a medial meniscus 
tear.  Dr. Boswell indicated that the activities required 
during the veteran's basic training and 


military activity may have aggravated her patellofemoral pain 
syndrome and caused it to become a chronic problem.  Dr. 
Boswell also stated that he did not believe that the 
veteran's posterior horn medial meniscus tear was directly 
related to her activities during basic training.

The Board finds that these new records and statements 
constitute evidence that is new and material as defined by 
38 C.F.R. § 3.156(a) in that they provide additional evidence 
which suggests that the veteran has a current right knee 
disability that may be related to service.  Thus, the new 
treatment record and statement tend to support the veteran's 
claim in a manner different from the evidence previously of 
record, particularly with respect to the question of whether 
the veteran currently has a right knee disability that is 
related to service.  Consequently, it must be said that the 
evidence bears directly and substantially upon the issue at 
hand, is neither duplicative nor cumulative, and is so 
significant that it must be considered in order to decide 
fairly the merits of the underlying claim.  38 C.F.R. 
§ 3.156(a).  In other words, the evidence now tends to 
provide probative information beyond what was known 
previously.  Accordingly, the Board concludes that the 
veteran has submitted new and material evidence under 
38 C.F.R. § 3.156(a).  To this extent, the appeal of this 
issue is allowed.

The Board notes that the reopening of a veteran's claim 
typically would raise a due process issue which was addressed 
by the Court in Bernard v. Brown, 4 Vet. App. 384 (1993).  
Pursuant to Bernard, the Board must consider whether 
addressing a veteran's claim on a de novo basis would cause 
prejudice to the veteran.  As the underlying claim of service 
connection for a right knee disability, however, must be 
further developed to comply with Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 
2003) (DAV), and to fulfill the duties to notify and to 
assist, as will be addressed in the remand below, the veteran 
will have an additional opportunity to present evidence and 
argument in support of her underlying service connection 
claim.  




ORDER

The claim of entitlement to service connection for a right 
knee disability is reopened; to this extent, the appeal is 
granted.


REMAND

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit), in DAV, supra, held that 
38 C.F.R. § 19.9(a)(2) (which authorized the Board to develop 
evidence on its own) was invalid because, in conjunction with 
the amended rule codified at 38 C.F.R. § 20.1304, it allowed 
the Board to consider additional evidence without having to 
remand the case to the RO for initial consideration and 
without having to obtain the appellant's waiver of the right 
to initial consideration of the evidence by the RO.  However, 
DAV does not prohibit the Board from developing evidence, 
provided that the Board does not adjudicate the claim based 
on any new evidence it obtains unless the claimant waives 
initial consideration of such evidence by first-tier 
adjudicators in the Veterans Benefits Administration (VBA).  
See VAOPGCPREC 1-2003 (May 21, 2003).  

In the veteran's case, the additional evidence from Dr. 
Boswell (which had warranted the reopening of the veteran's 
claim) was received at the Board in May 2003.  In this 
regard, the Board notes that the veteran had timely submitted 
the evidence in response to an April 2003 letter from the 
Board which had notified her that she had 90 days to submit 
additional evidence or argument to the Board under 38 C.F.R. 
§ 20.1304.  Therefore, the RO did not initially consider this 
evidence, nor did the veteran specifically waive her right to 
have the RO review any additional evidence that was not 
previously considered.  See 38 C.F.R. § 19.31 (2002) 
(appellant has the right to have that additional evidence 
reviewed by the RO in the first instance unless such 
consideration is waived in writing).  

While the Board finds that a remand to have the RO address 
the application to reopen is unnecessary because of the grant 
of the application in the Board's decision set out above, the 
Board reiterates that this new evidence has not yet been 
considered by the RO in context to the underlying claim of 
service connection.  A remand of the underlying claim of 
service connection is therefore required to comply with DAV.  

A remand is also necessary to further develop the underlying 
claim of entitlement to service connection.  First, the Board 
finds that a new VA examination is necessary to determine the 
etiology of any right knee disability(ies) and to reconcile 
the incongruities of record.  In this regard, the Board notes 
that the veteran was not diagnosed with any right knee 
disabilities at VA examinations in August 1992 and in August 
1994.  However, the veteran's private physician, Dr. Boswell, 
diagnosed the veteran with patellofemoral pain syndrome and 
with a medial meniscus tear.  Furthermore, Dr. Boswell opined 
that the activities required during military service may have 
aggravated the veteran's patellofemoral pain syndrome and 
have caused it to become a chronic problem.  The Board points 
out that Dr. Boswell's statement that the veteran's 
patellofemoral pain syndrome may have been "aggravated" by 
service raises the possibility that the veteran's right knee 
disability may have been a condition that existed prior to 
service.  Additionally, the Board points out that, although 
Dr. Boswell opined that the veteran's medial meniscus tear 
was not directly related to the veteran's basic training in 
particular, he left open the possibility that the veteran's 
medial meniscus tear was otherwise traceable to service.  
Finally, the Board notes that although the Dr. Boswell 
provided nexus opinions for the veteran's right knee claim, 
it does not appear that he was afforded the opportunity of 
reviewing the veteran's claims file, including the 
conflicting medical evidence of record.  The Board notes that 
the Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value.  See Reonal v. Brown, 5 Vet. App. 458, 460 
(1993); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  As such, a 
comprehensive VA examination is necessary to determine the 
etiology of any currently diagnosed knee disabilities and to 
reconcile all of the incongruities of record.  

In addition, a remand is necessary to obtain private medical 
records.  The Board notes that in his March 2003 treatment 
note, Dr. Boswell indicated that the veteran was interested 
in receiving additional treatment for her right knee.  The 
Board notes that the claims file only contains the March 2003 
treatment note and April 2003 statement from Dr. Boswell.  
Therefore, the RO should ensure that any treatment records 
prepared by Dr. Boswell are associated with the claims file.  

The Board notes that development such as that sought by this 
remand is consistent with the mandate of the VCAA (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  The Act clarified VA's duty to assist claimants 
in developing evidence pertinent to their claims.  Among 
other things, this law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and superceded the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  

Additionally, certain notification requirements have been set 
out by the new law.  The amended "duty to notify" requires 
VA to notify a claimant of which portion of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, will be obtained by VA on behalf of 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. 
Reg. 45,620, 45,630 (2001) (to be codified at 38 C.F.R. 
§ 3.159(b)); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In those cases where notice is provided to the 
claimant, a second notice is to be provided to advise that if 
such information or evidence is not received within one year 
from the date of such notification, no benefit may be paid or 
furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West Supp. 2002).  In addition, 
38 C.F.R. § 3.159(b), 66 Fed. Reg. 45,630, details the 
procedures by which VA will carry out its duty to provide 
notice.  The Board notes that the Federal Circuit in DAV, 
supra, also held that 38 C.F.R. § 19.9(a)(2)(ii) (requiring 
the Board "to provide the notice required by 38 U.S.C. [§] 
5103(a)" and providing for "not less than 30 days to respond 
to the notice") was invalid because it was contrary to 38 
U.S.C. § 5103(b), which allows a claimant one year to submit 
evidence.  

The Board notes that in the December 2002 joint motion, the 
veteran's representative and VA General Counsel argued that 
the veteran was not advised of the evidence necessary to 
substantiate her claim, or of which evidence she would be 
responsible for providing and which evidence VA would seek to 
obtain.  See Quartuccio, supra.  Review of the file indicates 
that it does not appear that VA has provided the veteran with 
the notice to which she is entitled under 38 U.S.C.A. 
§ 5103(a).  Although VAOPGCPREC 1-2003 (May 21, 2003) states 
that the DAV decision does not prohibit the Board from 
issuing the notice required by 38 U.S.C.A. § 5103(a) in a 
case on appeal before the Board, the Board finds that time 
will be saved if the notice required under 38 U.S.C.A. 
§ 5103(a) is conducted while the file is at the RO for the 
evidentiary development needed in this case as discussed 
above.  Therefore, the Board finds that the RO should make 
clear notification to the veteran under 38 U.S.C.A. § 
5103(a), and in re-adjudicating this case, should ensure that 
all notification and development actions required by the VCAA 
are met.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  In this 
regard, the veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate her 
claim and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio, supra.  The veteran should 
be specifically told of the information  
or evidence she must submit, and she 
should be advised of the one-year period 
for response as set forth in 38 U.S.C.A. 
§ 5103(b) (West 2002).  

2.  As part of the notice required under 
the new law, the RO should ask the 
veteran to provide information regarding 
any evidence of past or current 
treatment for any right knee 
disabilities that has not already been 
made part of the record, and ensure that 
all pertinent records of VA or private 
treatment have been procured for review.  
In particular, the RO should obtain all 
pertinent treatment records Robert B. 
Boswell, M.D.  The RO should assist the 
veteran in obtaining evidence by 
following the procedures set forth in 
38 C.F.R. § 3.159 (2002).  If records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  

3.  After completion of the above action, 
the RO should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA orthopedic 
examination to determine the nature and 
etiology of any right knee 
disability(ies).   The examiner should be 
asked to obtain a detailed history from 
the veteran regarding all injuries to her 
right knee.  All indicated studies, 
including, but not limited to, X-rays and 
range of motion studies in degrees, should 
be performed.  The examiner should 
determine the correct diagnosis(es) and 
provide an opinion as to the medical 
probabilities that any currently diagnosed 
knee disability(ies) originated in, or is 
otherwise traceable to, military service.  
If the examiner determines that a right 
knee disability pre-existed service, the 
examiner should specifically indicate 
whether clear and unmistakable evidence 
establishes this fact and whether this 
right knee disability was made worse by 
service.  If a worsening is found, the 
examiner should indicate whether it was 
clearly due to natural progression of the 
underlying disability.  If it is 
determined that the veteran does not have 
any right knee disability due to military 
service the examiner should expressly say 
so and provide detailed reasons for such 
an opinion.  Additionally, the examiner 
should specifically address the findings 
made in the August 1992 and August 1994 VA 
examinations, as well as those findings 
made in the March 2003 treatment note and 
in the April 2003 statement from Robert B. 
Boswell, M.D.  The examination report 
should include complete rationale for all 
opinions expressed.  The claims folder, 
along with all additional evidence 
obtained pursuant to the instructions 
above, should be made available to the 
examiner for review. 

4. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and the 
veteran's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  If the veteran 
does not appear for a scheduled 
examination, the SSOC should specifically 
recite the provisions of 38 C.F.R. § 3.655 
(2002) and explain the effect of this 
regulation on the veteran's claim.  An 
appropriate period of time should be 
allowed for response.  (The RO should 
ensure that the period for response set 
forth in 38 U.S.C.A. § 5103(b) expires 
before returning the case to the Board.)

After the expiration of the period allowed for response, the 
case should be returned to the Board.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


